Case 2:17-cv-00050-CCC-CLW Document 144 Filed 12/11/20 Page 1 of 2 PageID: 2277




 NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   JIONNI CONFORTI,                                        Civil Action No.: 17-00050

                  Plaintiff,
                                                                   ORDER
          v.

   ST. JOSEPH’S HEALTHCARE SYSTEM,
   INC., et al.,

                  Defendants.


        This matter having come before the Court; and the Court having held a telephonic

 conference with the parties on December 11, 2020; and it appearing that mediation would conserve

 the resources and be in the best interests of the Court and the parties;

        IT IS on this 11th day of December, 2020

        ORDERED THAT:

        1. This civil action be and hereby is referred to mediation.

        2. Counsel and the parties shall participate in mediation and shall cooperate with the

 Mediator: Sheryl M. Goski, Esq., 30 Columbia Turnpike, Florham Park, NJ 07932.

        3. Counsel and the parties (including individuals with settlement authority) shall attend

 mediation sessions as requested by the mediator.

        4. 7KH SHQGLQJ DSSHDO RI 0DJLVWUDWH -XGJH :DOGRU V GHFLVRQ (&) 1R   LV

 KHUHE\ DGPLQLVWUDWLYHO\WHUPLQDWHG7o the extentthis matter is not resolved through mediation, the

 DSSHDO (&)1R shall be deemed reinstated.




                                                   1
Case 2:17-cv-00050-CCC-CLW Document 144 Filed 12/11/20 Page 2 of 2 PageID: 2278




       5. The deadline for completion of expert discovery is extended for ninety (90) days.



                                                                                     .
                                                   HON. CLAIRE C. CECCHI
                                                   United States District Judge




                                               2
